DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Abstract
The abstract is objected to because of the following informalities:
Please delete parentheses and numbers from abstract.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Popp U.S. Patent Application 20040030436 in view of Silver U.S. Patent Application 20050275834.
Regarding claim 1, Popp discloses an industrial plant data reproduction device comprising: 
one or more processors (processors) configured to: 
collect process data regarding a group of devices constituting an industrial plant and materials to be processed by the group of devices (paragraph [0010]: database systems have been employed for collecting waste/delay/productivity information, raw material information… and machine process information. In fabricating articles such as diapers and training pants, such information includes productivity associated with a particular production run, various 
collect video data in which an object whose image is to be obtained is captured, wherein the object pertains to the group of devices, and wherein a motion target position of the object changes according to material specifications (paragraph [0179]:  At block 1306, a second inspection sensor (e.g., a full product machine vision system such as camera inspection system 1104 of FIG. 4A positioned downstream from the first inspection sensor) detects an absolute position of the first component. The second inspection sensor provides a numerical value of the absolute position of the first component which, as illustrated at block 1308, is compared to a target for determining (block 1310) whether a set point (motion target position) change is desirable; paragraph [0157]: At blocks 1170 and 1172, the inspection system obtains an image of one or more component parts and publishes a numerical value corresponding to a detected placement of the one or more component parts. At block 1174, a plurality of the published numerical values of the detected placements are accumulated so that a mathematical characteristic (e.g., average and standard deviation, as shown in block 1176) can be used to determine the quality parameter to be stored (block 1178)); 
store in advance graphic data for each material specification, wherein the graphic data indicates the motion target position of the object whose image is to be obtained (paragraph [0179]: The second inspection sensor provides a numerical value of the absolute position of the first component which, as illustrated at block 1308, is compared to a target (stored in advance) for determining (block 1310) whether a set point change is desirable; paragraph [0235]: The process display parameter(s) indicates what information should be displayed to an operator, e.g., on operator interface 1118 (block 1564, 1566). Such information includes numerical and/or graphical indications of the inspection parameter); 
select the stored graphic data corresponding to the material specifications included in the process data every time each of the materials reaches the object whose image is to be 
output data in which the selected graphic data is overlaid on the video data (paragraph [0190]: an image combiner places the two images on the same monitor screen (e.g., side by side). In this regard, the combined images may be viewed as a form of a composite image. Is it also possible to overlay the images).
Popp discloses all the features with respect to claim 1 as outlined above. However, Popp fails to disclose outputting synthetic data in which the selected graphic data is overlaid explicitly. 
Silver discloses outputting synthetic data in which the selected graphic data is overlaid (paragraph [0226]: an image of object 110 (from FIG. 1), containing label feature 120 and hole feature 124, with superimposed graphics representing the Photos, and is displayed on an HMI 830 for a user to view and manipulate).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Popp’s to output synthetic data as taught by Silver, to automate detection and inspection of objects being manufactured on a production line.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Popp U.S. Patent Application 20040030436 in view of Silver U.S. Patent Application 20050275834, and further in view of Shimizu U.S. Patent Application 20040128827.
Regarding claim 2, Popp as modified by Silver discloses the industrial plant data reproduction device according to claim 1, wherein the industrial plant includes a roller table that 
Shimizu discloses a side guide arranged in a certain section of the roller table so as to guide the material to be rolled passing the certain section to adjust its position in a width direction, side guide for each of widths of the materials to be rolled (paragraph [0100]: The guide rail position adjusting means 27 (i.e., the conveyor width adjusting devices 30) for adjusting the positions of the center side guide rails 26a, 26b… where the distance or space between the two guide rails 25a, 26a or 25b, 26b is adjusted to be narrow, an extra space is made between the movable guide rails 26a and 26b which are at the center side of the board transfer devices 10a, 10b. This extra space advantageously results in setting the two boards on the transfer devices 10a, 10b apart from each other, so that the chance for the two component placing heads 43a, 43b to interfere with each other can be minimized).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Popp and Silver’s to use side guide as taught by Shimizu, to provide an improved manufacture system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Popp U.S. Patent Application 20040030436 in view of Silver U.S. Patent Application 20050275834, and further in view of Liefer U.S. Patent Application 20070044531.
Regarding claim 3, Popp as modified by Silver discloses the industrial plant data reproduction device according to claim 1, wherein the industrial plant includes a roller table that conveys a material to be rolled which is one of the materials, a cutter arranged in a certain section of the roller table so as to cut an end in a length direction of the material to be rolled 
Liefer discloses a crop shear (paragraph [0030]:  a crop shear 4 for cutting off the leading end of the strip S).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Popp and Silver’s to use crop shear as taught by Liefer, to provide precise cutting and reduce cost.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Popp U.S. Patent Application 20040030436 in view of Silver U.S. Patent Application 20050275834, and further in view of Hubbard U.S. Patent Application 20120120078.
Regarding claim 4, Popp as modified by Silver discloses the industrial plant data reproduction device according to claim 1, wherein the one or more processors configured to: output the graph data (Popp’s paragraph [0190]: an image combiner places the two images on the same monitor screen (e.g., side by side). In this regard, the combined images may be viewed as a form of a composite image. Is it also possible to overlay the images; Silver’s paragraph [0226]: an image of object 110 (from FIG. 1), containing label feature 120 and hole feature 124, with superimposed graphics representing the Photos, and is displayed on an HMI 830 for a user to view and manipulate). However, Popp as modified by Silver fails to disclose generating graph data representing a relationship between the process data and a data collection time; and outputting the graph data and the synthetic data in synchronization with each other. 
Hubbard discloses generating graph data representing a relationship between the process data and a data collection time; and outputting the graph data and the synthetic data in synchronization with each other (paragraph [0035]: generate graph views (e.g., the view of the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Popp and Silver’s to generate graph data as taught by Hubbard, to analyze performance of devices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616